76 F.3d 379
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.David ROSENBERG, Plaintiff-Appellant,v.Vicki TALLENT;  and Robert Hardin, Defendants-Appellees.
No. 95-1483.
United States Court of Appeals, Sixth Circuit.
Feb. 7, 1996.

1
Before:  KENNEDY and SUHRHEINRICH, Circuit Judges, and GILMORE, District Judge.*

ORDER

2
David Rosenberg appeals a district court judgment dismissing his "complaint for fraudulent paternity case" as frivolous pursuant to 28 U.S.C. § 1915(d).   This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.   Upon examination, this panel unanimously agrees that oral argument is not needed.   Fed.R.App.P. 34(a).


3
Rosenberg filed his complaint in the district court alleging that he was wrongly adjudicated the father of a child in state court proceedings, and that the child's mother is fraudulently collecting child support payments and Social Security benefits as a result.   Plaintiff sought only a new paternity trial.   The magistrate judge granted plaintiff pauper status, but recommended that the complaint be dismissed as frivolous pursuant to 28 U.S.C. § 1915(d).   Plaintiff filed objections, and the district court adopted the magistrate judge's recommendation and dismissed the complaint.   Thereafter, the district court denied plaintiff leave to proceed in forma pauperis on appeal, and plaintiff paid the appellate filing fee.


4
On appeal, plaintiff reiterates the allegations asserted in his complaint.   Upon consideration, the judgment will be affirmed because the district court did not abuse its discretion in dismissing plaintiff's complaint as frivolous.  See Denton v. Hernandez, 504 U.S. 25, 33 (1992).   Plaintiff alleged no facts giving rise to a cognizable federal claim and diversity of citizenship jurisdiction does not exist.   See 28 U.S.C. § 1332;  Strawbridge v. Curtiss, 7 U.S.  (3 Cranch) 267 (1806).


5
It is noted that plaintiff attached to his complaint a letter from a Social Security Administration Administrative Appeals Judge notifying plaintiff of his right to seek judicial review of an Administrative Law Judge's decision apparently involving the paternity determination in some unspecified manner.   Although plaintiff requested that the appropriate parties to such review be served with his complaint, plaintiff did not name the Secretary of Health and Human Services as defendant as instructed in the letter notice.   Moreover, plaintiff clearly does not seek judicial review of an Administrative Law Judge's decision in this case.   In any event, any such claim is deemed waived because plaintiff did not raise the claim in his objections to the magistrate judge's report and recommendation.  Smith v. Detroit Fed'n of Teachers, Local 231, 829 F.2d 1370, 1373 (6th Cir.1987).


6
Accordingly, the judgment of the district court is affirmed.   Rule 9(b)(3), Rules of the Sixth Circuit.



*
 The Honorable Horace W. Gilmore, United States District Judge for the Eastern District of Michigan, sitting by designation